                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                    Case No. 11-20551


SARDAR ASHRAFKHAN,

                Defendant.
________________________________/

     ORDER DIRECTING THE GOVERNMENT TO FILE A SUPPLEMENTAL BRIEF

       Defendant Sardar Ashrafkhan has filed an “Emergency Motion to Reduce

Sentence” seeking compassionate relief. (ECF No. 1888.) He argues that the health risk

presented by the Coronavirus Disease (“COVID-19”) at his location of confinement,

warrants compassionate release under 18 U.S.C. § 3582(c)(1)(A).

       The Government filed a response opposing the motion but did not state

Defendant’s COVID-19 vaccination status. (ECF No. 1903.) The Bureau of Prisons

(“BOP”) has made substantial progress distributing COVID-19 vaccines to the federal

prison population around the country and to date has administered over 169,000 doses

to staff and prisoners at BOP facilities. COVID-19: Coronavirus, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last visited May 14, 2021).

       Defendant’s vaccination status is a consideration in determining whether

compassionate release is warranted. See 18 U.S.C. § 3582(c)(1)(A) (requiring that a

prisoner have “extraordinary and compelling” circumstances to obtain compassionate

release).
         Whether Defendant is fully vaccinated, or has declined an offered opportunity to

become vaccinated, or has not been afforded such opportunity at all, that fact will

impact the court’s analysis of his motion to reduce sentence. Thus, the court will direct

the Government to file a supplemental brief stating whether Defendant has been offered

a COVID-19 vaccine and whether he has been vaccinated. 1 Accordingly,

         IT IS ORDERED that the government is DIRECTED to file a supplemental brief

by June 2, 2021, stating whether or not Defendant has been offered a COVID-19

vaccine and, if so, whether he has received a COVID-19 vaccine.

                                                                s/Robert H. Cleland                               /
                                                                ROBERT H. CLELAND
                                                                UNITED STATES DISTRICT JUDGE
Dated: May 19, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 19, 2021, by electronic and/or ordinary mail.

                                                                 s/Lisa Wagner                                    /
                                                                 Case Manager and Deputy Clerk
                                                                 (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\11-20551.ASRAFKHAN.OrderDirectingSupplementalBrief.AAB.docx




1      No extraneous records need—nor should—be filed on the public docket in
support of this attestation. In the interest of expediency, and to avoid needless
documents filed under seal, the court invites the Government’s representation,
consistent with counsel’s Rule 11 obligations.

                                                          2
